


Exhibit 10.3


CAPELLA EDUCATION COMPANY


Restricted Stock Unit Award Agreement
Under the 2014 Equity Incentive Plan


Capella Education Company (the “Company”), pursuant to its 2014 Equity Incentive
Plan (the “Plan”), hereby grants and award of restricted stock units (“Units”)
to you, the Participant named below. The terms and conditions of this restricted
stock unit Award are set forth in this Restricted Stock Unit Award Agreement
(“Agreement”), consisting of this cover page and the Terms and Conditions on the
following pages, and in the Plan document, a copy of which has been provided to
you. To the extent any capitalized term used in this Agreement is not defined,
it shall have the meaning assigned to it in the Plan as it currently exists or
as it may be amended in the future.


Name of Participant:**[_______________________]
Number of Units:**[_______]
Grant Date:__________, 20__
Vesting and Exercise Schedule:
Dates
Number of Units That Vest



By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document. You acknowledge that you
have reviewed these documents and that they set forth the entire agreement
between you and the Company regarding the grant to you of the number of Units
specified above.


PARTICIPANT:    CAPELLA EDUCATION COMPANY




By:________________________________
Title:_______________________________






--------------------------------------------------------------------------------




Capella Education Company
2014 Equity Incentive Plan
Restricted Stock Unit Award Agreement


Terms and Conditions


1.
Grant of Restricted Stock Units. You have been granted, subject to the terms and
conditions in this Agreement and the Plan, an Award of the number of Units
specified on the cover page of this Agreement, each representing the right to
receive one Share of the Company’s common stock. The Units granted to you will
be credited to an account in your name maintained by the Company. This account
shall be unfunded and maintained for book-keeping purposes only, with the Units
simply representing an unfunded and unsecured obligation of the Company.



2.
Restrictions on Units. Neither this Award nor the Units subject to this Award
may be sold, assigned, transferred, exchanged or encumbered other than (i) a
transfer upon your death in accordance with your will, by the laws of descent
and distribution or pursuant to a beneficiary designation submitted in
accordance with Section 6(d) of the Plan, or (ii) pursuant to a qualified
domestic relations order. Following any such transfer, this Award shall continue
to be subject to the same terms and conditions that were applicable to this
Award immediately prior to its transfer. Any attempted transfer in violation of
this Section 2 shall be of no effect and shall result in the forfeiture of all
Units. The Units and your right to receive Shares in settlement of the Units
under this Agreement shall be subject to forfeiture as provided in Section 4
until satisfaction of the vesting conditions set forth in Section 3.



3.
Vesting of Units.



(a)Scheduled Vesting. Subject to Section 14 of this Agreement, if you remain a
Service Provider to the Company or any of its Affiliates continuously from the
Grant Date specified on the cover page of this Agreement, then the Units will
vest in the numbers and on the dates specified in the Vesting Schedule on the
cover page of this Agreement.


(b)Accelerated or Continued Vesting. Subject to Section 14 of this Agreement,
vesting of outstanding Units (i) will be accelerated as provided in Section 6(e)
of the Plan if your Service terminates due to your death or Disability; (ii)
will continue as provided in Section 6(e) of the Plan if your Service terminates
due to your Retirement; and (iii) will or may be accelerated in connection with
a Change in Control under the circumstances and to the extent described in
Sections 12(b) and 12(c) of the Plan, or at the discretion of the Committee in
accordance with Section 3(b)(2) of the Plan.


4.
Effect of Termination of Service. Except as otherwise provided in Section 3(b)
of this Agreement, if you cease to be a Service Provider prior to any Vesting
Date(s) specified on the cover page of this Agreement, you will forfeit all
unvested Units.



5.
Dividend Equivalents. In the event the Company shall pay cash dividends on its
Shares on or after the date of this Agreement, the Company shall credit, as of
the dividend record date, an amount of cash dividend equivalents to your
account. The amount of the dividend equivalents credited shall be determined by
multiplying the number of Units credited to your account as of the dividend
record date pursuant to this Agreement times the dollar amount of the cash
dividend per Share. Your right to receive such accrued dividend equivalents
shall vest, and the amount of the accrued dividend equivalents shall be paid in
cash, to the same extent and at the same time as the underlying Units to which
the dividend equivalents relate, as provided in Sections 3 and 6 of this
Agreement. No interest shall accrue on any unpaid dividend equivalents. Any
dividend equivalents accrued on Units that are forfeited in accordance with this
Agreement shall also be forfeited.



6.
Settlement and Payment of Units. After any Units vest pursuant to Section 3, the
Company shall, as soon as administratively practicable (but no later than the
later of (i) the end of the calendar year in which the Units vest, or (ii) the
15th day of the third calendar month after the date the Units vest, and you will
have no power to affect such timing), cause to be issued and delivered to you
(or your permitted transferee) one Share in payment and settlement of each
vested Unit. If the Units that vest and become payable include a fractional
Unit, the Company will round the number of vested Units to the nearest whole
Unit prior to delivery of Shares in settlement thereof. Delivery of the Shares
shall be effected by the issuance of a stock certificate, by an appropriate
entry in the stock register maintained by the Company’s transfer agent with a
notice of issuance provided, or by the electronic delivery of the Shares to a
designated brokerage account, and shall be subject to the tax withholding
provisions of Section 7 of this Agreement and compliance with all applicable
legal requirements, including compliance with the requirements of applicable
federal and state securities laws, and shall be in complete satisfaction and
settlement of such vested Units. The Company will pay any original issue or
transfer taxes with respect to the issuance and delivery of the Shares to you,
and all fees and expenses incurred by it in connection





--------------------------------------------------------------------------------




therewith. All Shares so issued will be fully paid and nonassessable.
Notwithstanding the foregoing, if the ownership or issuance of Shares to you as
provided herein is not feasible due to applicable exchange controls, securities
or tax laws or other provisions of applicable law, as determined by the
Committee in its sole discretion, you (or your permitted transferee) shall
receive in lieu of Shares cash in an amount equal to the Fair Market Value (as
of the date vesting occurs) of the Shares otherwise issuable in settlement of
the vested Units, net of any amount required to satisfy withholding tax
obligations as provided in Section 7 of this Agreement.


7.
Tax Consequences and Withholding. As a condition precedent to the delivery of
Shares in settlement of the Units, you are required to make arrangements
acceptable to the Company for payment of any federal, state, local or foreign
withholding taxes that may be due as a result of the settlement of vested Units.
You hereby authorize the Company (or any Affiliate) to withhold from payroll or
other amounts payable to you any sums required to satisfy such withholding tax
obligations, and otherwise agree to satisfy such obligations in accordance with
the provisions of Section 14 of the Plan. If you wish to satisfy some or all of
such withholding tax obligations by delivering Shares you already own or by
having the Company retain a portion of the Shares that would otherwise be
delivered to you in settlement of vested Units, you must make such a request
which shall be subject to approval by the Committee. Delivery of Shares upon the
vesting of Units is subject to the satisfaction of applicable withholding tax
obligations.



8.
No Shareholder Rights. The Units subject to this Award do not entitle you (or
any permitted transferee) to any rights of a shareholder of the Company’s common
stock. You will not have any of the rights of a shareholder of the Company in
connection with the grant of Units subject to this Agreement unless and until
Shares are issued to you upon settlement of the Units as provided in Section 6.



9.
Discontinuance of Service. This Agreement does not give you a right to continued
Service with the Company or any Affiliate, and the Company or any such Affiliate
may terminate your Service at any time and otherwise deal with you without
regard to the effect it may have upon you under this Agreement.



10.
Governing Plan Document. This Agreement and Award are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict or inconsistency between the provisions of
this Agreement and the Plan, the provisions of the Plan will govern.



11.
Choice of Law. This Agreement will be interpreted and enforced under the laws of
the state of Minnesota (without regard to its conflicts or choice of law
principles).



12.
Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.



13.
Notices. Every notice or other communication relating to this Agreement shall be
in writing and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided. Unless and
until some other address is so designated, all notices or communications by you
to the Company shall be mailed or delivered to the Company at its office at 225
South Sixth Street, 9th Floor, Minneapolis, MN 55402, fax 612.977.7050, and all
notices or communications by the Company to you may be given to you personally
or may be mailed to you at the address indicated in the Company's records as
your most recent mailing address.

14.
Forfeiture Events.



(a)     By accepting this Award, you agree that during the period during which
you provide Service to the Company and its Affiliates, and for twelve months
following the date such Service ends (the “Restricted Period”) for any reason
whatsoever, you will not, directly or indirectly:


(1)
perform services for any Competitive Business as employee, consultant,
contractor or otherwise;



(2)
solicit or attempt to solicit any employee or independent contractor of the
Company to cease working for the Company;



(3)
use or disclose to any person any Confidential Information for any purpose;







--------------------------------------------------------------------------------




(4)
take any action that might divert any opportunity from the Company or any of its
Affiliates, successors or assigns (the “Related Parties”) that is within the
scope of the present or future operations or business of any Related Parties;



(5)
contact, call upon or solicit any customer of the Company, or attempt to divert
or take away from the Company the business of any of its customers;



(6)
contact, call upon or solicit any prospective customer of the Company that you
became aware of or were introduced to in the course of your duties for the
Company, or otherwise divert or take away from the Company the business of any
prospective customer of the Company; or



(7)
engage in any activity that is harmful to the interests of the Company,
including, without limitation, any conduct during the term of your Service that
violates the Company’s codes of conduct or other policies.



(b)
If the Company determines that you violated any provisions of Section 14(a)
above during the Restricted Period, you agree that:

 
(1)
any Units that have not vested as of the date of such determination shall be
immediately forfeited; and



(2)
you shall automatically forfeit any rights you may have with respect to the
Units as of the date of such determination.



(c)
The foregoing remedies set forth in Section 14(b) shall not be the Company’s
exclusive remedies. The Company reserves all other rights and remedies available
to it at law or in equity.



(d)
The Company may exercise its right to provide notice of its determination and
forfeiture of Units within ninety days after discovery of such an occurrence but
in no event later than fifteen months after your termination of Service.



(e)
For purposes of this Section 14, the following terms shall have the meanings set
forth below:



(1)
“Competitive Business” shall mean any person, corporation, not-for-profit
organization, or other entity that provides, develops, sells, or markets on-line
credit-granting educational products or services in any country in which the
Company did business or had customers at any time during the last 12 months of
your Service. In the case of an organization that provides, develops, sells, or
markets on-line credit-granting educational products or services within or from
a distinct, separate division or unit of the organization (the “On-Line Unit”)
and also provides, develops, sells, or markets credit-granting educational
products or services through other means within other distinct, separate
divisions or units, the term “Competitive Business” shall be limited to the
On-Line Unit, and shall not apply to the organization as a whole.



(2)
“Confidential Information” means information proprietary to the Company and not
generally known (including trade secret information) about the Company’s
customers, products, services, personnel, pricing, sales strategy, technology,
methods, processes, research, development, finances, systems, techniques,
accounting, purchasing, and business strategies. All information disclosed to
you or to which you obtain access, whether originated by you or by others,
during the period of your Service, shall be presumed to be Confidential
Information if it is treated by the Company as being Confidential Information or
if you have a reasonable basis to believe it to be Confidential Information.



15.
Incentive Compensation Recoupment. This Award is subject to the Company’s Policy
Regarding Executive Compensation Recoupment, as adopted by the Board on February
23, 2011.

16.
Section 409A of the Code. The provisions of this Agreement shall be interpreted
and construed in a manner intended to comply with Section 409A of the Code.

By signing the cover page of this Agreement or otherwise accepting this Award in
a manner approved by the Company, you agree to all the terms and conditions
contained in this Agreement and in the Plan document.


